Title: From James Madison to Henry Hill Jr., 13 July 1805 (Abstract)
From: Madison, James
To: Hill, Henry Jr.


          § To Henry Hill Jr. 13 July 1805, Department of State. “I have lately received a letter from Mr Blakely late Consul at St Jago, from which it appears that besides the ten-dollars allowed for the passage of seamen when put on board American vessels according to law, he has furnished them with provisions for their passage. You will therefore be pleased to take such steps as may prevent for the future, the furnishing of provisions since the law contemplates the compensation for them as included in the ten dollars passage money.
          “He also informs me that the masters of captured vessels have demanded from him from 50 to 100 dollars as a relief from Government. It would be a departure from the legal provisions to advance this. There is no distinction made in the laws between the masters and the men in the mode of administering to their distress.”
        